[Cite as State v. McGuffey, 2012-Ohio-4448.]




           IN THE COURT OF APPEALS OF CHAMPAIGN COUNTY, OHIO

STATE OF OHIO,                                     :

        Plaintiff-Appellee                         :   C.A. CASE NO. 11-CA-34

vs.                                                :   T.C. CASE NO. 2011-CR-222

KEVIN R. MCGUFFEY,                                 :   (Criminal Appeal from
                                                        Common Pleas Court)
        Defendant-Appellant                        :

                                               .........

                                               OPINION

                         Rendered on the 28th day of September, 2012.

                                               .........

Nick A. Selvaggio, Pros. Attorney, Atty. Reg. No. 0055607, 200 N. Main St., Urbana, OH
43078
      Attorney for Plaintiff-Appellee

Richard E. Mayhall, Atty. Reg. No. 0030017, 20 S. Limestone St., Ste. 235, Springfield,
OH 45502
      Attorney for Defendant-Appellant

                                               .........

GRADY, P.J.:

        {¶ 1} Defendant Kevin McGuffey appeals from his conviction and sentence for one

count of burglary, R.C. 2911.12(A)(2), a felony of the second degree; one count of burglary,

R.C. 2911.12(A)(3), a felony of the third degree; two counts of grand theft, R.C.

2913.02(A)(1), felonies of the fourth degree; three counts of breaking and entering, R.C.
                                                                                              2

2911.13(A)(C), felonies of the fifth degree; two counts of theft, R.C. 2913.02(A)(1),

misdemeanors of the first degree; and six counts of criminal damaging, R.C. 2909.06(A)(1),

misdemeanors of the second degree.

       {¶ 2} In 2011, while he was subject to community control sanctions, Defendant was

involved with five co-defendants in a series of break-ins and thefts from unoccupied buildings

and homes. As a result, Defendant was indicted on 25 counts including: three counts of

burglary, three counts of breaking and entering, six counts of theft, two counts of grand theft,

six counts of criminal damaging, one count of retaliation, and four counts of possession of

criminal tools.

       {¶ 3} As part of a plea agreement, Defendant pled guilty to 15 of the charges, and the

remaining counts were dismissed. One count of grand theft was merged with a count of

burglary as allied offenses of similar import. The trial court sentenced Defendant to an

aggregate sentence of seven and one-half years.

       {¶ 4} Defendant appeals, raising two assignments of error, both challenging the

length of his sentence.

       {¶ 5} Defendant’s first assignment of error:

       “THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION WHEN IT

IMPOSED CONSECUTIVE SENTENCES TOTALING 7 ½ YEARS.”

       {¶ 6} Defendant’s second assignment of error:

       “BECAUSE THE TRIAL COURT’S SENTENCE IMPOSES AN UNNECESSARY

BURDEN ON GOVERNMENT RESOURCES, IT IS CONTRARY TO LAW.”
                                                                                             3

       {¶ 7} In State v. Barker, 183 Ohio App.3d 414, 2009-Ohio-3511, 917 N.E.2d 324 (2d

Dist.), at ¶ 36-37, we wrote:

       The trial court has full discretion to impose any sentence within the authorized

       statutory range, and the court is not required to make any findings or give its

       reasons for imposing maximum, consecutive, or more than minimum

       sentences. State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470,

       at paragraph 7 of the syllabus. Nevertheless, in exercising its discretion the

       trial court must consider the statutory policies that apply to every felony

       offense, including those set out in R.C. 2929.11 and 2929.12. State v. Mathis,

       109 Ohio St.3d 54, 2006-Ohio-855, 846 N.E.2d 1, at ¶ 37.

               When reviewing felony sentences, an appellate court must first

       determine whether the sentencing court complied with all applicable rules and

       statutes in imposing the sentence, including R.C. 2929.11 and 2929.12, in order

       to find whether the sentence is contrary to law. State v. Kalish, 120 Ohio St.3d

       23, 2008-Ohio-4912, 896 N.E.2d 124.         If the sentence is not clearly and

       convincingly contrary to law, the trial court’s decision in imposing the term of

       imprisonment must be reviewed under an abuse of discretion standard. Id.

       {¶ 8} Defendant does not dispute that his sentence falls within the permissible

statutory range for his crimes. However, Defendant insists that his sentence is contrary to law

because it puts an unreasonable burden on State resources in violation of R.C. 2929.13(A). In

that connection, Defendant points out that he was cooperative with law enforcement
                                                                                              4

authorities after his arrest, providing information on other crimes, which the prosecutor agreed

was helpful in solving other criminal offenses that had occurred.

       {¶ 9} Although resource burdens are a relevant sentencing criterion under former

R.C. 2929.13(A) and newly enacted language in R.C. 2929.11(A), a sentencing court is not

required to elevate resource conservation above seriousness and recidivism factors. State v.

Luyando, 8th Dist. Cuyahoga App. No. 97203, 2012-Ohio-1947, ¶ 14, citing State v. Burton,

10th Dist. Franklin App. No. 06AP-690, 2007-Ohio-1941, ¶ 19. Accord, State v. Ober, 2d

Dist. Greene App. No. 97 CA 0019, 1997 WL 624811 (Oct. 10, 1997). “Where the interests

of public protection and punishment are well served by a prison sentence, the claim is difficult

to make that the prison sentence imposes an unnecessary burden on government resources.”

State v. Bowshier, 2d Dist. Clark App. No. 08-CA-58, 2009-Ohio-3429, ¶ 13, citing Ohio

Felony Sentencing Law, 2007 Ed. Griffin and Katz, at 966.

       {¶ 10} When determining whether a prison sentence is warranted, the trial court must

consider the benefit to society in assuring that Defendant will not be free to continue to

re-offend. State v. Vlahopoulos, 154 Ohio App.3d 450, 2003-Ohio-5070, 797 N.E.2d 580, ¶

5 (8th Dist.).   “Many people sleep better at night knowing that certain offenders are

incarcerated. They would no doubt consider a lengthy incarceration worth the cost of housing

those offenders.” Id.

       {¶ 11} Defendant pled guilty to 15 crimes, in exchange for which ten additional

charges were dismissed.       Furthermore, Defendant committed these crimes while on

community control for the commission of similar crimes. Defendant concedes in his brief

“that a prison sentence in this case was inevitable, and, indeed, appropriate.” We conclude
                                                                                                5

that Defendant’s sentence does not impose an unnecessary burden on State resources.



       {¶ 12} Defendant also argues that while “[t]he facts in this case justify a period of

incarceration,” the trial court erred in imposing such a lengthy sentence. We disagree.

       {¶ 13} “A trial court has broad discretion in sentencing a defendant and a reviewing

court will not interfere with the sentence unless the trial court abused its discretion.” State v.

Bray, 2d Dist. Clark No. 2010CA14, 2011-Ohio-4660, ¶ 28, citations omitted. “Abuse of

discretion” has been defined as an attitude that is unreasonable, arbitrary or unconscionable.

Huffman v. Hair Surgeon, Inc., 19 Ohio St.3d 83, 87, 482 N.E.2d 1248, 1252 (1985). It is to

be expected that most instances of abuse of discretion will result in decisions that are simply

unreasonable, rather than decisions that are unconscionable or arbitrary.

       {¶ 14} Prior to imposing sentence, the trial court explained that it had reviewed the

purposes and principles of sentencing, including the seriousness and recidivism factors. The

court heard statements made by the State, Defendant, and his counsel. The court considered

the nature of Defendant’s criminal conduct, which included multiple crimes against many

victims, noting Defendant’s “dangers and risks to community and individual welfare. * * *

Defendant’s conduct created a cloud of uncertainty in the community [and] fear of loss of

security.” Moreover, the court reviewed the pre-sentence investigation report, which detailed

Defendant’s criminal history.       When Defendant committed these crimes, he was on

community control for having committed similar offenses.

       {¶ 15} Defendant faced a potential sentence of nearly 13 years, while the State

recommended a sentence of more than ten years. After evaluating all of the factors listed
                                                                                          6

above, the trial court imposed a sentence of seven and one-half years. Courts have the

authority and inherent discretion to determine whether a sentence within the statutory range

shall run consecutively or concurrently. State v. Bates, 118 Ohio St.3d 174, 2008-Ohio-1983,

887 N.E.2d 328, paragraph 19. We cannot conclude that under the facts and circumstances of

this case that the trial court abused its discretion in imposing consecutive sentences upon

Defendant.

       {¶ 16} Defendant’s first and second assignments of error are overruled.          The

judgment of the trial court will be affirmed.



Donovan, J., And Hall, J., concur.



Copies mailed to:

Nick A. Selvaggio, Esq.
Richard E. Mayhall, Esq.
Hon. Roger B. Wilson